 



Exhibit 10.33.1.2
AMENDMENT NO. 2
TO THE
AGREEMENT AND PLAN OF MERGER
BY AND AMONG
MS RESORT HOLDINGS LLC,
MS RESORT ACQUISITION LLC,
MS RESORT PURCHASER LLC,
ASHFORD SAPPHIRE ACQUISITION LLC
AND
CNL HOTELS & RESORTS, INC.
DATED AS OF APRIL 4, 2007





--------------------------------------------------------------------------------



 



     THIS AMENDMENT NO. 2 TO THE AGREEMENT AND PLAN OF MERGER, dated as of
April 4, 2007 (this “Amendment”), is entered into by and among MS Resort
Holdings LLC, a Delaware limited liability company (“Parent”), MS Resort
Acquisition LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Parent (“Sub”), MS Resort Purchaser LLC, a Delaware limited
liability company and wholly-owned subsidiary of Parent (“Missouri”), Ashford
Sapphire Acquisition LLC, a Delaware limited liability company (“Arizona”), and
CNL Hotels & Resorts, Inc., a Maryland corporation (the “Company”). Parent, Sub,
Missouri and Arizona are hereinafter collectively referred to as the “Buyer
Parties”.
W I T N E S S E T H:
     WHEREAS, the Buyer Parties and the Company entered into that certain
Agreement and Plan of Merger, dated as of January 18, 2007, as amended on
February 21, 2007, by and among the Buyer Parties and the Company (the “Merger
Agreement”); and
     WHEREAS, the Buyer Parties and the Company desire to amend the Merger
Agreement as provided in this Amendment.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1.   Amendment to Section 1.1 of the Merger Agreement.

(a)   The definition of “Per Share Merger Consideration” set forth in
Section 1.1 of the Merger Agreement is hereby amended and restated in its
entirety to read as follows:

      ““Per Share Merger Consideration” means (i) $20.50 minus (ii) $12.55.”

(b)   The definition of “Special Dividend Amount” is hereby amended and restated
in its entirety to read as follows:

      ““Special Dividend Amount” shall mean the product of (x) $12.55 multiplied
by (y) the aggregate number of Company Common Shares outstanding at the close of
business on the Final Condition Satisfaction Date.”

2.   Amendment to Section 12.3 of the Merger Agreement. The second sentence of
Section 12.3 of the Merger Agreement is hereby amended and restated in its
entirety as follows:

      “The amount of the Special Dividend per Company Common Share shall be
$12.55.”

3.   Post-Closing Intentions. Parent represents and warrants to the Company that
it currently expects that the amount of ordinary income, within the meaning of
the Code, recognized

1



--------------------------------------------------------------------------------



 



    by the Company from the period beginning on the Closing Date and ending on
December 31, 2007 will not exceed $100,000,000.

4.   Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Merger Agreement.

5.   References to the Merger Agreement. After giving effect to this Amendment,
each reference in the Merger Agreement to “this Agreement”, “hereof”,
“hereunder” or words of like import referring to the Merger Agreement shall
refer to the Merger Agreement as amended by this Amendment and all references in
the Company Letter to “the Agreement” and “the Merger Agreement” shall refer to
the Merger Agreement as amended by this Amendment.

6.   Construction. Except as expressly provided in this Amendment, all
references in the Merger Agreement and the Company Letter to “the date hereof”
and “the date of this Agreement” shall refer to January 18, 2007.

7.   Other Miscellaneous Terms. The provisions of Article XI (General
Provisions) of the Merger Agreement shall apply mutatis mutandis to this
Amendment, and to the Merger Agreement as modified by this Amendment, taken
together as a single agreement, reflecting the terms therein as modified hereby.

8.   No Further Amendment. Except as expressly amended hereby, the Merger
Agreement, shall remain in full force and effect.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent, Sub, Missouri, Arizona and the Company have
caused this Amendment to be signed by their respective officers thereunto duly
authorized all as of the date first written above.

            MS RESORT HOLDINGS LLC
      By:   /s/ Michael Quinn         Name:   Michael Quinn        Title:   Vice
President     

     
 
  MS RESORT ACQUISITION LLC
 
   
 
  By: MS Resort Holdings LLC, its Managing
 
         Member

                  By:   /s/ Michael Quinn         Name:   Michael Quinn       
Title:   Vice President     

     
 
  MS RESORT PURCHASER LLC
 
   
 
  By: MS Resort Holdings LLC, its Managing
 
         Member

             
      By:   /s/ Michael Quinn         Name:   Michael Quinn        Title:   Vice
President     

            ASHFORD SAPPHIRE ACQUISITION LLC
      By:   /s/ David A. Brooks         Name:   David A. Brooks        Title:  
Vice President     

            CNL HOTELS & RESORTS, INC.
      By:   /s/ Greerson G. McMullen         Name:   Greerson G. McMullen       
Title:   Executive Vice President     

3